Caton, C. J. As there was no evidence of any other indebtedness from Reeves to Trinkle, than the price of the house and' lot, which he had agreed by parol to purchase of Trinkle, the presumption is that the forty-five dollars which he paid to the creditor of Trinkle at his request, was understood by both parties to be upon that indebtedness. The case then stands precisely as if Reeves had paid Trinkle that amount as a part of the purchase money of the house and lot. After this, Trinkle put it out of his power to fulfill the parol agreement for the conveyance of the house and lot to Reeves, by conveying it to another person. This action was brought to recover the forty-five dollars, as for money paid, laid out and expended to the use of Trinkle, and we have no doubt that the court properly held that he might recover the money thus paid and interest thereon, in that form of action. It was objected that Reeves should have demanded the money of Trinkle before he brought his action, or at least before he could claim interest We do not think so. By deeding the premises to another in violation of the parol agreement, he thereby repudiated that agreement, and put himself in the wrong, as to the money paid on the parol agreement, as much as if he had obtained it in bad faith in any other way. We think the judgment was right, and it must be affirmed. Judgment affirmed.